Order entered March 22, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00912-CR

                 AUSTON BRYCE ARMSTRONG, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                    Trial Court Cause No. 20-00259-86-F

                                     ORDER

      Before the Court is appellant’s March 18, 2021 unopposed second motion

for an extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on April 19, 2021.


                                                /s/   ERIN A. NOWELL
                                                      JUSTICE